EXAMINER'S AMENDMENT
This allowance is in response to the amendment filed December 17, 2021 by which the title was changed (approved and entered), and claims 1-7 were amended.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In line 3 of claim 1, “slat” (before “being”) has been changed to --slats--.
In line 2 of claim 3, “pair” has been changed to --the pairs--.

Reasons for Allowance
	The amendment to claim 1 defines over the cited Prior Art, as discussed (in the “Comments” on page 7) in the Office action, mailed October 21, 2021. In particular, the Prior Art of record fails to show, suggest or provide rationale for a martial arts belt holder comprising a pair of first straps holding the martial arts belt “flush against a majority of the frontside of the slat” (see the last line of claim 1), whereby the holder can be rolled and unrolled (see lines 12-13).




Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-cente r for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




January 5, 2022